Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. Regarding independent claims 1 and 11, Applicant argues that:
In this case, no “reasoned” statements have been articulated to support the legal conclusion of obviousness. The Examiner argues that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stabilization system of Sylvestre with the dual lead thread and screw head of Leung because it would “allow for the fastener to locking mate at more than one angle relative to a horizontal plane defined by the plate member.” This statement is both conclusory and speculative, especially considering that Sylvestre does not detail any drawbacks or issues with the stabilization system of Sylvestre and specifically with the fastener locking mechanism. Sylvestre already states that the screw 304 may be inserted into the hole 310 at any desired angle and will be locked in that angle via the screw head thread cutting into the contact region 320 of the hole 310. FIGS 6 and 7 show two different trajectories as an example of the multiple angles at which the screw 304 can be locked in the screw hole 310. See paragraphs [0052] - [0057] and FIGS. 6 and 7. The Office has not provided any factually supported reasons why a person of skill in the art would then desire to replace the cavities 330 on contact region 320 of Sylvestre which are able to be cut into by the threading on the head of the screw 304 to lock the screw 304 relative to the screw hole 310 at any desired angle with the dual lead threaded engagement system of Leung to allow for the fastener to locking mate at more than one angle relative to a horizontal plane defined by the plate member.

Examiner respectfully disagrees. The system of Sylvestre requires the deformation of contact region 720 by threaded screw region 712 or screw 704 to rigidly lock the screw to the plate 702. ([0053] of Sylvestre). Examiner maintains the benefit of modifying the stabilization system of Sylvestre with the dual lead thread and screw head modification of Leung in order to allow for the fastener to lockingly mate at more than one angle relative to a horizontal plane defined by the plate member (described in Col. 2, Lines 43-55). Leung also further describes the benefit of its dual thread system in Col. 7, Lines 59-67 – Col. 8, Lines 1-5):
By using the left-hand spherical threads 90 to reduce the density of the right-hand internal spherical threads 70 and the overall spherical contact surface area 64 of spherically threaded portion 60, the same material can be used for both the bone plate 18 and the bone screw 14. This can reduce cost and complexity as compared to other plating systems that require using various softer materials for 

The dual thread plate can be used for a variety of applications. This flexibility is further described in Col. 8, Lines 54-62:
It should be appreciated, however, that the number of leads and pitch of the left-hand spherical threads can be varied to form various resulting densities and density orientations as may be desired for a specific bone plating system application and/or manufacturing technique. In this regard, for example, the specific placement and symmetry of the third density 84C in FIG. 7 can be contrasted against the generally random or non-symmetric placement of the first and second densities 84A, 84B in respective FIGS. 5 and 6.

And again in Col. 9, Lines 3-22:
In reducing the density of the spherical contact surface area 64 of the spherically threaded portion 60, the external spherical threads 36 of bone screw 14 can more easily cut or tap into the spherical contact surface area 64 of spherical wall 66 in various angled orientations relative to the on-axis designed trajectory, such as shown in FIGS. 4, 10 and 11. By varying the pitch, cut depth and number of leads of left-hand spherical threads 90, the density 84 of the spherical contact surface area 64 can be variably reduced to provide for a desired amount and location of a remaining amount of spherical contact surface area 64 to facilitate receiving and locking bone screw 14 in various off-axis or angulated orientations. In one exemplary aspect, when a plate material is selected having a relatively high hardness, such as stainless steel, more density reduction may be required via the left-hand spherical threads 90 to facilitate screw 14 tapping into the spherical contact surface area 64 in an angulated off-axis orientation. In this exemplary aspect, the left-hand spherical thread configurations 90C or 90D can be used, for example, to provide for the greater density reduction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al.
As to Claim 1, Sylvestre discloses a stabilization system (Fig. 7). The system comprises a bone plate (702) having an upper surface and a lower surface (Fig. 7) configured to be in contact with bone [0006, 0032], the bone plate having a locking opening (710) extending from the upper surface to the lower surface (Fig. 7, [0053), the entire inner surface of the locking hole being a non-threaded surface (Fig. 7), the opening including a textured portion (720) wherein the textured portion comprises a texture that is a non-threaded surface (720, Fig. 7, [0053-0056]). A locking fastener (704) having a head (712) and a shaft portion (714) is configured to be received by the opening and configured to be inserted into the bone [0053-0056], wherein the locking fastener having a threaded head portion (712), the threading being an uninterrupted threading configured to engage and deform the textured portion and lock to the bone plate [0053-0056]. 
As to Claim 2, Sylvestre discloses a stabilization system wherein the opening is generally conical in shape such that it is wider near the upper surface of the plate and narrower toward the lower surface of the plate (Figs. 1 and 7). 
As to Claim 7, Sylvestre discloses a stabilization system wherein the threaded head portion is made of material that is harder than the textured area of the locking hole [0053-0056].
As to Claims 1, 2, 7, and 9, Sylvestre discloses the claimed invention except for wherein the uninterrupted threading is a spherical taper of dual leads and wherein the head portion is spherical.
Leung discloses a stabilization system wherein the uninterrupted threading is a spherical taper of dual leads (70, described in Col. 6, Lines 55-67 – Col. 7, Lines 1-4) and wherein the head portion is spherical (24, Fig. 1, Col. 5, Lines 47-67) in order to allow for the fastener to lockingly mate at more than one angle relative to a horizontal plane defined by the plate member (Col. 2, Lines 43-55) while allowing the plate to be used for a variety of applications and/or manufacturing techniques (Col. 7, Lines 59-67 – Col. 8, Lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stabilization system of Sylvestre with the dual lead thread and screw head modification of Leung in order to allow for the fastener to lockingly mate at more than one angle relative to a horizontal plane defined by the plate member while allowing the plate to be used for a variety of applications and/or manufacturing techniques.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent Pub. No. 2008/0234677 to Dahners et al. in further view of U.S. Patent Pub. No. 2006/0195104 to Schlafli et al. 
As to Claims 3, 4, and 6, Sylvestre and Leung disclose the claimed invention except for wherein the textured portion comprises a knurled surface including a pattern of diamond knurls or crossed lines. 
Dahners discloses a stabilization system (Fig. 3) wherein the textured portion comprises a texture (87) that is a non-threaded surface (Figs. 8 and 9), wherein the textured portion comprises a knurled surface including a pattern of diamond knurls cut into the plate (Figs. 8 and 9, [0046-0049] in order to maintain the fastener and a desired insertion angle [0054]. 
Schlafli discloses a stabilization system (Fig. 3) wherein the textured portion comprises a knurled surface including a pattern of non-perpendicular crossed lines cut into the plate (interior bore 7, knurling described in [0022]) in order to enhance grip of the fastener within the opening [0022]. 
Sylvestre and Leung with the texture modification of Dahners in order to maintain the fastener and a desired insertion angle and the knurling modification of Schlafli in order to enhance grip of the fastener within the opening.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent Pub. No. 2017/0202585 to Leak et al. 
As to Claim 5, Sylvestre and Leung disclose the claimed invention except for wherein the shaft comprises dual lead threads for engagement with bone.
Leak discloses a stabilization system (Fig. 1) wherein the shaft comprises dual lead threads for engagement with bone (Fig. 25, [0099]) in order to enhance engagement with the target bone [0099]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stabilization system of Sylvestre and Leung with the dual lead thread modification of Leak in order to enhance engagement with the target bone.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent No. 6,139,550 to Michelson. 
As to Claim 10, Sylvestre and Leung disclose the claimed invention except for a blocking screw configured to cover a portion of the fastener in a locked position to prevent the fastener from backing out of the plate. 
Michelson discloses a stabilization system (Col. 13, Lines 12-40) including a blocking screw (25) configured to cover a portion of the fastener in a locked position to prevent the fastener from backing out of the plate (Col. 13, Lines 32-40) in order to lock the fasteners into place (Col. 13, Lines 32-40).
Sylvestre and Leung with the blocking screw modification of Michelson in order to lock the fasteners into place.

Claims 11, 12, 17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent No. 8,100,955 to Blain et al.
As to Claim 11, Sylvestre discloses a stabilization system (Fig. 7). The system comprises a bone plate (702) having an upper surface and a lower surface (Fig. 7) configured to be in contact with bone [0006, 0032], the bone plate having a locking opening (710) extending from the upper surface to the lower surface (Fig. 7, [0053), the entire inner surface of the locking hole being a non-threaded surface (Fig. 7), the opening including a textured portion (720) wherein the textured portion comprises a texture that is a non-threaded surface (720, Fig. 7, [0053-0056]), and a non-textured portion (Fig. 7). A locking fastener (704) is configured to be received by the opening and configured to be inserted into the bone [0053-0056], wherein the locking fastener having a threaded head portion (712), the threading being an uninterrupted threading configured to engage and deform the textured portion and lock to the bone plate [0053-0056]. 
As to Claim 12, Sylvestre discloses a stabilization system wherein the opening is generally conical in shape such that it is wider near the upper surface of the plate and narrower toward the lower surface of the plate (Figs. 1 and 7). 
As to Claim 17, Sylvestre discloses a stabilization system wherein the threaded head portion is made of material that is harder than the textured area of the locking hole [0053-0056].
As to Claims 11, 12, 17, 19, 21, and 22, Sylvestre discloses the claimed invention except for wherein the uninterrupted threading is a spherical taper of dual leads, wherein the head portion is 
Leung discloses a stabilization system wherein the uninterrupted threading is a spherical taper of dual leads (70, described in Col. 6, Lines 55-67 – Col. 7, Lines 1-4) and wherein the head portion is spherical (24, Fig. 1, Col. 5, Lines 47-67) in order to allow for the fastener to lockingly mate at more than one angle relative to a horizontal plane defined by the plate member (Col. 2, Lines 43-55).
Blain discloses a stabilization system (Fig. 10A) including a spacer (114) configured to be inserted between two adjacent bodies (Fig. 10A). The system includes a biased blocking plate (368) configured to cover a portion of the locking fastener (158) in a locked position to prevent the fastener from backing out of the plate (Col. 36, Lines 4-27) in order to allow for stabilization of the system when used between adjacent vertebral bodies (Col. 4, Lines 31-38). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stabilization system of Sylvestre with the dual lead thread and screw head modification of Leung in order to allow for the fastener to lockingly mate at more than one angle relative to a horizontal plane defined by the plate member, and with the spacer modification of Blain in order to allow for stabilization of the system when used between adjacent vertebral bodies.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent No. 8,100,955 to Blain et al. in view of U.S. Patent Pub. No. 2008/0234677 to Dahners et al. in further view of U.S. Patent Pub. No. 2006/0195104 to Schlafli et al. 
Claims 13, 14, and 16, Sylvestre, Leung, and Blain disclose the claimed invention except for wherein the textured portion comprises a knurled surface including a pattern of diamond knurls or crossed lines. 
Dahners discloses a stabilization system (Fig. 3) wherein the textured portion comprises a texture (87) that is a non-threaded surface (Figs. 8 and 9), wherein the textured portion comprises a knurled surface including a pattern of diamond knurls cut into the plate (Figs. 8 and 9, [0046-0049] in order to maintain the fastener and a desired insertion angle [0054]. 
Schlafli discloses a stabilization system (Fig. 3) wherein the textured portion comprises a knurled surface including a pattern of non-perpendicular crossed lines cut into the plate (interior bore 7, knurling described in [0022]) in order to enhance grip of the fastener within the opening [0022]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stabilization system of Sylvestre, Leung, and Blain with the texture modification of Dahners in order to maintain the fastener and a desired insertion angle and the knurling modification of Schlafli in order to enhance grip of the fastener within the opening.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent No. 8,100,955 to Blain et al. in view of U.S. Patent Pub. No. 2017/0202585 to Leak et al. 
As to Claim 15, Sylvestre, Leung, and Blain disclose the claimed invention except for wherein the shaft comprises dual lead threads for engagement with bone.
Leak discloses a stabilization system (Fig. 1) wherein the shaft comprises dual lead threads for engagement with bone (Fig. 25, [0099]) in order to enhance engagement with the target bone [0099]. 
Sylvestre, Leung, and Blain with the dual lead thread modification of Leak in order to enhance engagement with the target bone.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3,178,423 to Sylvestre et al. in view of U.S. Patent No. 8,940,029 to Leung et al. in view of U.S. Patent No. 8,100,955 to Blain et al. in view of U.S. Patent No. 6,139,550 to Michelson. 
As to Claim 20, Sylvestre, Leung, and Blain disclose the claimed invention except for a blocking screw configured to cover a portion of the fastener in a locked position to prevent the fastener from backing out of the plate. 
Michelson discloses a stabilization system (Col. 13, Lines 12-40) including a blocking screw (25) configured to cover a portion of the fastener in a locked position to prevent the fastener from backing out of the plate (Col. 13, Lines 32-40) in order to lock the fasteners into place (Col. 13, Lines 32-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stabilization system of Sylvestre, Leung, and Blain with the blocking screw modification of Michelson in order to lock the fasteners into place.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775